Title: From George Washington to Major Henry Lee, Jr., 16 January 1780
From: Washington, George
To: Lee, Henry Jr.


          
            Dear sir
            Head Quarters Morris Town 16 Jany 1780
          
          I have recd your favr of the 13th—I hope you may meet with the same success in the Counties of Salem, Cumberland and Cape May, as that which has attended the Officers who went into those contiguous to the Camp—All from whom I have heard, found the Magistrates and people most willing to contribute to the releif of the Army.
          When you return from your present Tour, I shall have no objection to the leave of Absence you desire. I am convinced that your attention to duty and your regard to the good of your Corps will bring you back to it as soon as your Business will admit.
          Should Capt. Peyton find an opportunity of prosecuting the enterprize you have committed to his Care, I wish him success. I am Dear Sir Yr most obt Servt.
        